DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore the following features must be shown or the feature canceled from the claims. No new matter should be entered.
The "insert" which is "coupled to a plurality of blades" (as encompassed by the phrase "an insert coupled to at least one blade" of claims 1, 12, & 16) is not shown. This is also discussed in the 112(b) rejections below.
The "gauge region [which] is free of cutting elements thereon" of claim 2 is not shown. "Gauge trimmer 117" is shown in figs 3 & 4, ostensibly on the "gauge" given both it's location in those figures, and by virtue of the element's nomenclature. The examiner notes that element 106 is used in figure 1 to define "gauge region". However this is not reflected in the claims and is a matter of arbitrary demarcation, as evidenced by "gauge trimmer 117". While claim 2 recites "a remainder of the gauge" (thus apparently allowing for cutters on the "non-remainder", so-to-speak), gauge trimmer 117 is not clearly recited in parent claim 1 thus resulting in claim 2 apparently excluding any and all cutters on the gauge (without improperly importing limitations from the specification into the claims). The examiner also notes that the "insert" of claim 1 is also apparently able to cut (see claim 13). 
a longitudinal axis that is perpendicular to the central axis 301, the surfaces themselves also define a minor width axis that is parallel to the central axis as shown in fig 17B.

The examiner notes that the "steerable bottom hole assembly" of claim 11 is not shown. However, the examiner does not object to the drawings for this, as it isn't necessary to clarify the claims. That said, the lack of detailed disclosure regarding the steerable BHA will be considered for future amendments and arguments related thereto.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 1, 12, & 16 recite "an insert coupled to at least one blade". The examiner respectfully asserts that this is ambiguously worded and appears to allow for a single insert which is coupled to multiple blades simultaneously. In Applicant's attempt to word the claims as broadly as possible they have submitted a phrase which does not appear to be commensurate with the disclosed invention. While 112(b) is "in light of the specification", it is improper to import limitations into the claims from the specification, which Applicant themselves note in the final paragraph of the present case.
The independent claims also recite "the upper surface comprises a bearing surface for supporting the drill bit and providing a surface on which the subterranean formation  being drilled rubs…" It is unclear in light of the specification how the "bearing surface" differs from the "surface on which the subterranean formation being drilled rubs", as the latter would appear to also be a bearing surface. Are these the same surface or is Applicant attempting to require something akin to "first bearing surface 124" and "second bearing surface 125" (see claim 20 for comparison)?
Independent apparatus claims 1 & 16 are also held as indefinite for the phrase "without exceeding a compressive strength of the subterranean formation". For apparatus claims this is a functional limitation. While functional limitations are not improper per se, patentably of apparatus claims is determined by their structure alone. MPEP §2173.05(g). What is structurally required by this limitation is not clear, without unduly importing structural limitations from the drawings into the claims. Further, the limitation is relative to 
For method claim 12, the functional interpretations above are not applicable. However the limitation is still relative to the formation being drilled, whose compressive strengths may vary widely, as similarly discussed above. Further, the shape of the "bearing surface" relative to the formation's compressive strength is likewise variable and undefined in the claim. In other words, one particular shape may not exceed the compressive strength of one particular formation, but another shape may. Without unduly importing the structural characteristics of the present bearing surface into the claims, it is unclear what the resulting structural requirement of the "bearing surface" is.
Each dependent claim depends from one of the above independent claims.

Claim 2 recites "a remainder of the gauge region is free of cutting elements thereon". This is viewed as indefinite for two reasons. First, as similarly described in the drawing objections above, the present specification teaches gauge trimmer 117. Second, it is unclear in light of the specification if this limitation excludes other "inserts", such as the plurality of "insets 150" in figure 17A of the present case. While these are not named "cutting elements", these elements can cut the formation, as evidenced by claim 13. The examiner also notes that parent claim 1 recites no "cutting elements" at all, thus further making it unclear how exactly the negative limitation of "cutting elements" in claim 2 operates with respect to the "insert" of claim 1.

Claim 3 recites "a radially outermost surface of the insert comprises the bearing surface". This is indefinite because when viewed in light of claim 1, this appears to be the same surface as the "upper surface" and "providing a surface". In other words,  claim 3, by virtue of its dependency from claim 1, has numerous recitations of "a surface" that all actually appear to be the same surface, but which are all recited separately as if they are distinct surfaces.

Claims 5, 9, 10, & 19 recite numerical ranges with the broadening relative phrase "about" before the numerical values. While relative terminology is not improper per se, what the term encompasses must be clear in light of the specification. For example, when does an angle change from "about 15 degrees" to "more than about 15 degrees"?
In ¶ 25 of the pre-grant publication (US 2020/0256132), Applicant states " As used herein, the term “about” in reference to a given parameter is inclusive of the stated value and has the meaning dictated by the context (e.g., it includes the degree of error associated with measurement of the given parameter)".
This is respectfully held as not being sufficient to obviate the indefinite nature of the present usage of "about" because the lexicographical statement in ¶ 25 does not provide clear guidance as to what the "value" and "meaning" of "about" actually is. Rather this phrase is broad boilerplate language and does not clearly define the metes and bounds of "about".

Claim 6 is held as indefinite as similarly described in the drawing objections above. The claim recites that the entire "planar [bearing] surface is perpendicular to the 

Claim 8 recites "the insert is mounted on the at least one blade such that an entirety of the upper surface thereof is radially recessed to an outer diameter of the bit". This is indefinite because it contradicts the plain interpretation of the phrase "the insert is coupled to the at least one blade such that the upper surface thereof extends radially beyond an outer surface of the at least one blade" in parent claim 1.

Claim 9 likewise contradicts parent claim 1 as similarly described for claim 8 above. How can "a radially outermost surface of the insert [be] radially recessed relative to an outer diameter of the bit" while simultaneously have "the upper surface [of the insert] extend[ ] radially beyond an outer surface of the at least one blade" per claim 1?

Claim 14 recites "increasing the tilt angle of the drill bit such that the remainder of the gauge region engages the sidewall of the borehole". This is viewed as indefinite in light of the specification because it appears to require that the entire gauge region engages the sidewall, including "recessed region 120" which would appear to not be able to contact the sidewall due to being recessed. Further, the claim appears to require that the entire gauge surface engages the sidewall simultaneously, whereas the specification 

Claim 18 is held as indefinite as similarly described for claim 8 above. If parent claim 16 requires "an upper surface [that] provides a surface on which the subterranean formation being drilled rubs against the insert" per claim 16, how can "an entirety of the upper surface [be] radially recessed to an outer diameter of the bit" per claim 18? In other words, if the upper surface recessed the formation would rub against the blade, not the upper surface of the insert.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0089662 (Mumma). Overlapping 102 rejections are presented because multiple references anticipate the broadly worded independent claims but anticipate a different set of dependent claims.
	Independent claim 1: Mumma discloses a drill bit for removing subterranean formation material in a borehole (abstract), comprising:
("body 12") comprising a longitudinal axis ("centerline 16");
	a plurality of blades ("bit blades 20") extending radially outward from the longitudinal axis along a face region of the bit body ("face 14" - fig 1A) and extending axially along a gauge region of the bit body (fig 1A; "gauge region" is drawn to the area of the blades are parallel to the casing: last sentence of ¶ 23); and
	an insert coupled to at least one blade of the plurality in the gauge region ("protective inserts 100" in the gauge region: ¶ 23 & fig 2), the insert comprising:
		an oblong body ("protective insert 100 may comprise shapes with a smooth contact point, such as an elliptical, oval, ovoid, "pill", or "bullet" shape, for example" - ¶ 27) having an upper surface (drawn to the upper and outermost surface which extends to "overgauge distance 82" - fig 2 & ¶ 24), a lower surface (drawn to the lower surface of 100 that extends back in towards the centerline 16 from "overgauge distance 82" - fig 2), and a longitudinal axis extending centrally through the oblong body and intersecting the upper surface and the lower surface (line parallel to 16 that passes through 100 as viewed in fig 2), wherein the upper surface comprises a bearing surface for supporting for the drill bit ("Protective insert 100 may act as a bearing surface " - ¶ 27) and providing a surface on which the subterranean formation being drilled rubs against the insert (¶ 30) without exceeding a compressive strength of the subterranean formation (ibid);
	wherein the insert is coupled to the at least one blade such that the upper surface thereof extends radially beyond an outer surface of the at least one blade in the gauge region ("overgauge distance 82" - ¶ 24) and the lower surface thereof extends radially (as defined above, the "lower surface" meets this limitation).

	Claims 2-4 & 6: Mumma further discloses
Claim 2: a remainder of the gauge region (area above 100 as viewed in fig 2, as defined in claim 1 above) is free of cutting elements thereon (ibid).

Claim 3: the insert is coupled to the at least one blade such that a radially outermost surface of the insert comprises the bearing surface (fig 2 & "overgauge distance 82" - ¶ 24).

Claim 4: the bearing surface comprises at least one of a planar surface and a curved surface (clearly shown in fig 2; ¶ 27).

Claim 6: the bearing surface comprises the planar surface (the bearing surface will be planar when, in use, it wears down in direct contact with a virgin rock formation. "For instance, during drilling operations after drillout, protective inserts 100 may quickly wear down to gauge diameter 62 and allow the gauge cutters 25 to engage the formation." - ¶ 25. Fig 2 shows that this would be planar like the other lower gauge cutters clearly shown) and the planar surface is perpendicular to the longitudinal axis of the insert (the planar surface defined by worn down insert 100 has both a vertical axis and an into-the-paper axis, as viewed in fig 2. As similarly discussed in the 112(b) rejection of this claim above, the "into-the-paper axis" is perpendicular to central axis 16).


Claims 1-4, 7, 8, 11, 16-18, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,904,213 (Caraway). Overlapping 102 rejections are presented because multiple references anticipate the broadly worded independent claims but anticipate a different set of dependent claims.
	Independent claim 1: Caraway discloses a drill bit for removing subterranean formation material in a borehole (title & abstract), comprising:
	a bit body ("bit body 10") comprising a longitudinal axis (clearly shown by figures 1 & 2, but not individually numbered);
	a plurality of blades (The clearly shown blades are given several different element numbers in the drawings. The examiner cites "blades 124" in fig 10 for the purposes of this rejection) extending radially outward from the longitudinal axis along a face region of the bit body (ibid) and extending axially along a gauge region of the bit body ("Eight blades 12 are formed on the leading face of the bit and extend outwardly away from the axis of the bit body 10 towards the gauge region 20. " - col 9:15-18); and
	an insert coupled to at least one blade of the plurality in the gauge region ("gauge ring 136" - fig 10; 62 in fig 5), the insert comprising:
		an oblong body (ring 136 is elongated into a frusto-conical cylindrical shape as seen by element 62 in fig 5; last ¶ of col 12. The examiner notes the dictionary definition of "oblong", included with this action) having an upper surface (radially outer surface of 136 / 62), a lower surface (radially inner surface of 136 / 62), and a longitudinal axis extending centrally through the oblong body and intersecting the upper surface and the lower surface (drawn to the axis of symmetry that extends perpendicular to the rotational axis of the bit along the "long" diameter dimension of the ring; the claim does not require that the longitudinal axis be parallel to the rotational axis of the bit), wherein the upper surface comprises a bearing surface for supporting for the drill bit ("The gauge region of the drill bit comprises a substantially continuous bearing surface which extends around the whole of the gauge region" - abstract) and providing a surface on which the subterranean formation being drilled rubs against the insert (ibid) without exceeding a compressive strength of the subterranean formation (ibid and intended use as discussed in the 112(b) rejections above);
	wherein the insert is coupled to the at least one blade such that the upper surface thereof extends radially beyond an outer surface of the at least one blade in the gauge region (fig 10 shows the ring necessarily extending radially beyond "gauge region 128 of the bit body" as it slips around this region) and the lower surface thereof extends radially below the outer surface of the at least one blade in the gauge region (shown by "shoulder 132" which defines the gauge section 128).

	Dependent claims 2-4, 7, 8, & 11: Caraway further discloses
Claim 2: a remainder of the gauge region is free of cutting elements thereon (figs 5 & 10).

Claim 3: the insert is coupled to the at least one blade such that a radially outermost surface of the insert comprises the bearing surface (last ¶ of col 12).

Claim 4: the bearing surface comprises at least one of a planar surface and a curved surface (figs 5 & 10).

Claim 7: the insert is mounted in an uphole quartile of the at least one blade proximate to an uphole edge in the gauge region (figs 5 & 10 show that the ring defines the uppermost gauge surface towards the rear of the bit).

Claim 8: In light of the 112(b) rejection and apparently contradictory nature of this limitation with respect to claim 1, the limitation has been interpreted as best able. Caraway discloses the insert is mounted on the at least one blade such that an entirety of the upper surface thereof is radially recessed to an outer diameter of the bit (fig 5 shows the outer bearing surface slops inward from the radially outermost diameter of the bit).

Claim 11: Caraway discloses a directional drilling system comprising a steerable bottom hole assembly ("The reduction in axial length of the gauge region also reduces the distance form the motor to the bit, in a steerable motor-driven system, thereby improving the directional response of the drill bit when steering is taking place" - last sentence of col 10) operably coupled to the drill bit of claim 1 (as described for claim 1 above).

	Independent claim 16: Caraway discloses a drill bit for removing subterranean formation material in a borehole (title & abstract), comprising:
	a bit body ("bit body 10") comprising a longitudinal axis (clearly shown by figures 1 & 2, but not individually numbered);
	a plurality of blades extending radially outward from the longitudinal axis along a face region of the bit body and extending axially along a gauge region of the bit body (The clearly shown blades are given several different element numbers in the drawings. "Eight blades 12 are formed on the leading face of the bit and extend outwardly away from the axis of the bit body 10 towards the gauge region 20. " - col 9:15-18); and
	an insert coupled to at least one blade of the plurality in a gauge region proximate to an uphole edge of the at least one blade (ring 136 is elongated into a frusto-conical shape as seen by element 62 in fig 5; last ¶ of col 12), the insert comprising:
	an elongated body having an oblong shape (The frusto-conical cylindrical elongation of 62 as seen in fig 5. The cylindrical nature of the insert - fig 10 - defines an elongation from a basic ring. The examiner notes the dictionary definition of "oblong", included with this action) such that the elongated body extends across a majority of a width of the at least one blade (the ring extends across the width of all the blades: fig 10), the elongated body having an upper surface comprising a bearing surface for supporting for the drill bit and providing a surface on which the subterranean formation being drilled rubs against the insert without exceeding a compressive strength of a selected formation ("The gauge region of the drill bit comprises a substantially continuous bearing surface which extends around the whole of the gauge region" - abstract); 
	wherein the insert is coupled to the at least one blade such that the bearing surface comprises a radially outermost surface of the insert (fig 5).

	Dependent claims 17, 18, & 20: Caraway further discloses
Claim 17: the insert is mounted in an uphole quartile of the at least one blade proximate to an uphole edge in the gauge region (figs 5 & 10 show that the ring defines the uppermost gauge surface towards the rear of the bit).

Claim 18: In light of the 112(b) rejection and apparently contradictory nature of this limitation with respect to claim 16, the limitation has been interpreted as best able. Caraway discloses the insert is mounted on the at least one blade such that an entirety of the upper surface thereof is radially recessed to an outer diameter of the bit (fig 5 shows the outer bearing surface slops inward from the radially outermost diameter of the bit).

Claim 20: the bearing surface comprises at least one of a first bearing surface extending perpendicular to a longitudinal axis of the insert ("longitudinal axis of the insert" drawn to the axis of symmetry that extends perpendicular to the rotational axis of the bit along the "long" diameter dimension of the ring. The claim does not require that the longitudinal axis be parallel to the rotational axis of the bit. The "first bearing surface extending perpendicular" to this axis is drawn to the cylindrical outer surface as shown in fig 10. Can also be drawn to "shallow grooves 36" in fig 3) and a second bearing surface extending at an incline relative to the longitudinal axis of the insert (Drawn to the "frusto-conical" taper of fig 5; " the tapered bearing surface 62 may incorporate any of the other bearing surface features described herein" - col 12:60-62), the longitudinal axis extending centrally through the elongated body and intersecting the upper surface and a lower surface of the insert (as defined above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0089662 (Mumma).
	Claim 5: Mumma discloses all the limitations of the parent claims but does not expressly disclose the radius of curvature of the curved surface of the insert, although Mumma is expressly clear that the "size and shape" of the "protective insert 100" is both modifiable (¶s 27 & the last sentence of ¶ 30) and a result effective variable ("The material and shape for protective inserts 100 can be selected to optimize this effect based on the properties of the target rock formation" - ¶ 30).
In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


Claims 5, 9, 10, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,904,213 (Caraway)
	Claim 5: Caraway discloses all the limitations of the parent claims but does not expressly disclose the radius of curvature of the curved surface of the insert, although Caraway is expressly clear that the gauge insert has a radius of curvature (figs 5 & 10). The radius of curvature for this gauge insert would be defined by the diameter of the bit, and the claimed range of up to 12 inches is well within the standard diameters for conventional drill bits.
	Therefore, it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to the radius of curvature of the curved surface of the insert within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

	Claim 9: In light of the 112(b) rejection and apparently contradictory nature of this limitation with respect to claim 1, the limitation has been interpreted as best able. Caraway discloses the insert is mounted on the at least one blade such that an entirety of the upper surface thereof is radially recessed to an outer diameter of the bit (fig 5 shows the outer bearing surface slops inward from the radially outermost diameter of the bit) but does not expressly disclose the depth of that recess. Caraway does disclose this as a result effective variable (last ¶ of col 12).
	However it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to the radius of curvature of the curved surface of the insert within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

	Claims 10 & 19: Caraway discloses that the gauge insert defines a rake angle (fig 5 & last ¶ of col 12), and further discloses that this angle is a result effective variable (ibid), but does not expressly disclose a range of about −15 degree to about 15 degrees.
	However it would have been considered obvious to one of ordinary skill in the art at the time the invention was made to the radius of curvature of the curved surface of the In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0089662 (Mumma) in view of US 2003/0010534 (Chen).
Independent claim 12: Mumma discloses a method of drilling a borehole in a subterranean formation (abstract), comprising:
rotating a drill bit ("bit 10" - fig 2) about a longitudinal axis thereof ("centerline 16 of body 12" - ¶s 19) within the borehole (fig 2); and
drilling the wellbore such that an insert (can be drawn to either "protective inserts 100" or the "gauge cutters 25" - ¶ 20) mounted on at least one blade ("bit blades 20" - ¶ 18) in a gauge region of the drill bit (figs 1 & 2) engages a sidewall of the borehole (for "protective inserts 100": ¶s 24 & 25. For "gauge cutters 25": there will inherently be a period where 100 is sufficiently worn such that 25 contacts the wellbore wall, but where 100 is not sufficiently worn so as to allow cutter 25 to cut the wellbore. In other words, there is inherently period in the wearing of 100 where gauge cutters 25 touch-but-don't-cut the formation. This period is before when 100 fully worn per the last sentence in ¶ 25, but after the protective "overgauge 82" is worn per ¶ 24). Mumma does not disclose increasing a tilt angle of the bit such that a remainder of the gauge region does not engage the sidewall of the borehole.
Chen discloses a steerable drilling system and method (title) with an adjustable bent sub ("bent housing 30" - ¶ 64) that increases the tilt angle of a drill bit (¶ 64; bit 20 with "gauge section 24") such that a portion of the gauge region engages the sidewall borehole and the remainder of the gauge region does not engage the sidewall of the borehole ("The first point of contact between the BHA and the wellbore is at the bit face 235, and (moving upward), the second point of contact 236 is at the upper end of the gauge section 24 of the bit." - ¶ 95).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the adjustable bent sub taught by Chen in the assembly taught by Mumma. This allows for directional drilling, which is exceedingly well understood in the art with numerous advantages thereof also being well known. This modification works for both of the gauge insert interpretations of Mumma above: The protective insert 100 initially wears away without cutting the wellbore, and the gauge cutter 25 will inherently contact the sidewall briefly without cutting the formation during the wearing of 100.

Dependent claims 13-15: The combination of Mumma & Chen further discloses
Claim 13: increasing the tilt angle of the drill bit such that the insert mounted on the at least one blade penetrates the sidewall of the borehole and exceeds the compressive strength of the subterranean formation to side cut the sidewall of the borehole (as described for "gauge cutters 25" above, this is intended to eventually happen by Mumma. Chen further discloses that the angle may be selectively adjusted: ¶ 64).

Claim 14: increasing the tilt angle of the drill bit such that the remainder of the gauge region engages the sidewall of the borehole (in light of the 112(b) rejection of this claim above, the limitation has been interpreted as best able; As described for "gauge cutters 25" for Mumma above, this is intended to eventually happen).

Claim 15: rotating the drill bit about the longitudinal axis thereof comprises rotating the drill bit about the longitudinal axis such that the longitudinal axis is coaxial with a central axis of the borehole (Mumma, fig 2) and engaging a face of the drill bit with the subterranean formation (upon drilling through 90 - fig 2) without engaging the gauge region of the drill bit with the sidewall of the borehole (upon the drilling through of 90, the face of the bit will contact the formation below - ¶ 21. However the gauge region above will necessarily not contact the sidewall because it has not yet reached below the cement shoe 90, whereas the face of the bit will contact the formation immediately upon drilling through 90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736.  The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676